        Case 1:20-cr-00433 Document 28 Filed on 12/16/20 in TXSD Page 1 of 2

                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF TEXAS
                            BROWNSVILLE DIVISION



UNITED STATES OF AMERICA                    '
                                            '
   vs                                       '          CRIMINAL NO. B-20-433
                                            '
MUHAMED PATHE BAH                           '

 UNITED STATES’ RESPONSE TO DEFENDANT’S MOTION FOR JUDICIAL
           DETERMINATION OF MENTAL COMPETENCY

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Nicole Piquette, Assistant United States Attorney, and David

Lindenmuth, Assistant United States Attorney of record, file this response to defendant’s

Motion for Judicial Determination of Mental Competency filed in this case on December

4, 2020 (Doc. 25).

         The Government has no objection or opposition to a mental competency

examination of the Defendant in this case. However, the Government does not concede,

agree, or adopt any of the statements regarding the Defendant’s condition as expressed in

the Defendant’s motion.

                                                   Respectfully submitted,

                                                   RYAN K. PATRICK
                                                   UNITED STATES ATTORNEY


                                                  By:
                                                  NICOLE E. PIQUETTE
                                                  Assistant United States Attorney
                                                  Federal Bar No. 3308434
                                                  South Carolina Bar No. 103012
                                                  600 E. Harrison, Ste. 201
                                                  Brownsville, TX 78520
                                                  Ph:(956)548-2554
                                            1
     Case 1:20-cr-00433 Document 28 Filed on 12/16/20 in TXSD Page 2 of 2




                            CERTIFICATE OF SERVICE

     I hereby certify that on the 16th day of December, 2020, a copy of the foregoing

Government Response in Opposition to Defendant’s Motion for Judicial Determination

of Mental Competency was electronically filed.




                                                   NICOLE E. PIQUETTE
                                                   Assistant United States Attorney




                                            2
